Per Curiam.

Respondent was admitted to the Bar by this court on July 2, 1917. On April 13, 1964 he entered a plea of nolo contendere in the United States District Court for the Western District of New York to an information charging in six counts violation of section 7203 of title 26 of the United States Code. More specifically the several counts of the information alleged that respondent‘ ‘ wilfully and knowingly ’ ’ failed to file Federal income tax returns for the years 1957 to 1962, inclusive. On April 27, 1964 respondent was sentenced to pay a fine of $500 on each count but payment was remitted as to three specified counts.
Some years ago we had occasion to pass upon charges against several attorneys who had been convicted of identical crimes. (Matter of Mahon, 15 A D 2d 232.) Therein we wrote (p. 234) that “ it is scarcely necessary to comment that an attorney, as a respected member of his community, should assiduously comply with statutory mandates and particularly those, so fundamental to our form of Government, relating to the filing of income tax returns and the payment of the determined tax. ’ ’
We then believed that our action would serve to warn other members of the Bar of the gravity with which we viewed such professional misconduct. The facts herein show that the warn*365ing then sounded has been ignored. Respondent in substance has admitted that, not for a single year, as in the earlier cases, but for six consecutive years he failed to file a Federal return or pay a tax upon a substantial income received in each year.
Respondent is guilty of professional misconduct and should be suspended from the practice of law for six months and thereafter until the further order of the court.
Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ., concur.
Order entered suspending respondent for six months and until the further order of the court.